Citation Nr: 0207384	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  96-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected status post high tibial osteotomy of the left knee 
with degenerative joint disease and patellofemoral 
chondromalacia, rated from March 9, 1994.
 
2.  Entitlement to an increased rating for service-connected 
status post tibial osteotomy of the right knee with 
degenerative joint disease and chondromalacia patella, rated 
10 percent disabling from March 9, 1994 to September 6, 1999, 
and 30 percent thereafter, to include entitlement to an 
earlier effective date prior to September 7, 1999 for a 30 
percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978, and from January 1988 to February 1993.

This case comes to the Board of Veterans' Appeals (Board) 
partly from an August 1993 RO decision which, in pertinent 
part, granted service connection and a 10 percent rating for 
a left knee disability, effective February 3, 1993, and 
denied an increase in a noncompensable rating for a service-
connected right knee disability.  The Board has construed an 
August 1993 letter from the veteran to an RO adjudication 
officer as a notice of disagreement with the ratings assigned 
for the bilateral knee disabilities. 

This case also comes to the Board from a March 1995 rating 
decision which, in pertinent part, granted a 30 percent 
rating for the service-connected left knee disability, and 
granted a 10 percent rating for the service-connected right 
knee disability.  Both ratings were effective October 21, 
1994.  The veteran appealed for an earlier effective date for 
these ratings, and appealed for yet higher ratings.  A 
personal hearing was held before a member of the Board in 
June 1998.  In December 1998, the Board remanded the case to 
the RO for further evidentiary development.  

In a March 2002 rating decision, the RO granted an earlier 
effective date of March 9, 1994 for the assignment of a 30 
percent rating for the left knee disability and for the 
assignment of a 10 percent rating for the right knee 
disability, and granted an increased 30 percent rating for 
the right knee disability, effective September 7, 1999.  The 
RO notified the veteran of this decision by letter and 
supplemental statement of the case dated in March 2002. 

In an April 2002 statement (received in May 2002), the 
veteran said that he was responding to the RO's March 2002 
letter.  With respect to his appeal for an effective date 
prior to October 21, 1994 for higher ratings for both knee 
disabilities, the veteran stated, "I agree with the 
effective date of March 1994 on my bilateral knee 
condition."  By a statement dated in May 2002, the veteran 
claimed entitlement to higher ratings for the bilateral knee 
disabilities, and stated that the effective date for such 
higher ratings should be March 9, 1994.  The Board finds that 
the veteran has withdrawn his appeals for an effective date 
prior to October 21, 1994 for the grant of a 30 percent 
rating for a left knee disability, and for an effective date 
prior to October 21, 1994 for the grant of a 10 percent 
rating for a right knee disability, as he has indicated that 
he is satisfied with the earlier effective date of March 9, 
1994 for these ratings.  38 C.F.R. § 20.204(b) (2001).  
Moreover, by this statement, the veteran has also effectively 
withdrawn the issue of entitlement to a rating higher than 0 
percent for a right knee disability during the period prior 
to March 9, 1994.

Similarly, by a statement dated in May 2002, the veteran 
explicitly withdrew his appeal on the issue of entitlement to 
a total disability compensation rating based on individual 
unemployability (TDIU rating).  38 C.F.R. § 20.204(b) (2001).  
Hence this issue is no longer in appellate status, and will 
not be addressed by the Board.  Although the issues on appeal 
have been characterized differently at various times, the 
only issues on appeal are as listed on the first page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During the period since March 9, 1994, the veteran's 
service-connected status post high tibial osteotomy of the 
left knee with degenerative joint disease and patellofemoral 
chondromalacia is manifested by severe recurrent subluxation 
and lateral instability, as well as by limitation of flexion 
to 100 degrees, and is analogous to malunion of the tibia 
with marked knee disability.

3.  During the period from March 9, 1994 to September 26, 
1999, the veteran's service-connected status post tibial 
osteotomy of the right knee with degenerative joint disease 
and chondromalacia patella, was manifested by no more than 
slight recurrent subluxation or lateral instability, was 
analogous to malunion of the tibia with no more than slight 
knee disability, and there was no more than slight limitation 
of flexion.

5.  During the period since September 27, 1999, the veteran's 
service-connected status post tibial osteotomy of the right 
knee with degenerative joint disease and chondromalacia 
patella is analogous to malunion of the tibia with marked 
knee disability, as well as by limitation of flexion to 100 
degrees.


CONCLUSIONS OF LAW

1.  During the period since March 9, 1994, service-connected 
status post high tibial osteotomy of the left knee with 
degenerative joint disease and patellofemoral chondromalacia 
is properly rated 30 percent disabling.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261, 5262 (2001).

2.  During the period from March 9, 1994 to September 6, 
1999, service-connected status post tibial osteotomy of the 
right knee with degenerative joint disease and chondromalacia 
patella was properly rated 10 percent disabling, and an 
effective date prior to September 7, 1999 is not warranted 
for a 30 percent rating.  38 U.S.C.A. §§ 1155, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261, 5262 (2001). 

3.  During the period since September 7, 1999, service-
connected status post tibial osteotomy of the right knee with 
degenerative joint disease and chondromalacia patella is 
properly rated 30 percent disabling.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Records identified by the veteran have been obtained, and the 
veteran has undergone several VA examinations.  He and his 
representative have been notified of evidence required to 
substantiate the claims.  Such notice is found in multiple 
requests for evidence, the rating decision, the statement of 
the case, letters to the veteran, and several supplemental 
statements of the case.  The veteran has submitted voluminous 
medical records and written arguments.  The Board concludes 
that the notice provisions of the VCAA and companion 
regulation have been satisfied in this case to the extent 
possible.  Id.  Although the Board requested the veteran's 
vocational rehabilitation folder in its remand, and such 
folder is not associated with the file, the Board finds that 
the folder is no longer necessary, as it was requested due to 
the veteran's now withdrawn claim for a TDIU rating.  Based 
on the entire record, the Board finds that all relevant 
evidence has been developed to the extent possible, and the 
duty to assist provisions of the VCAA and implementing 
regulation have been satisfied.

I.  Factual Background

The veteran's first period of active duty was from September 
1975 to August 1978.  Service connection was established for 
a right knee disability in a September 1979 decision.  A 
noncompensable evaluation was assigned.  

On February 25, 1993, the RO received the veteran's claims 
for, in part, service connection for a left knee disability 
and for an increased rating for a right knee disability.  
Concerning the claim of service connection for the left knee, 
service medical records reflect that the veteran was treated 
for genu varum (bowleggedness), which he had since childhood, 
and underwent bilateral tibial valgus osteotomies.  The 
surgical hardware was removed from both tibias in February 
1991.  An August 1992 consultation request shows that the 
veteran complained of bilateral knee pain.  On orthopedic 
consultation, the examiner noted that X-ray studies showed 
bilateral joint space narrowing, with well-healed 
osteotomies, and moderate degenerative arthritis of the 
lateral joint surfaces.

During a June 1993 VA examination, the veteran reported that 
his knees were unstable and gave out, although he did not 
wear braces.  He complained of occasional pain without 
locking, swelling, stiffness, or decreased range of motion. 
On examination of the left knee, the patella was normal in 
position and mobility and was moderately tender.  There was 
mild laxity of the anterior cruciate ligament and a mild 
valgus deformity of the knee.  Range of motion of the knee 
without pain or crepitus was 140/140 degrees.  A neurologic 
examination was within normal limits.  The pertinent 
diagnosis was status post bilateral osteotomies of the knees.  
A report of a June 1993 X-ray study of the knees reflects a 
diagnostic impression of status post bilateral tibial 
osteotomies, with no evidence of degenerative joint disease.  
The articular margins were smooth and there was no 
significant narrowing, joint destruction, or erosion.

In an August 1993 rating decision, the RO established service 
connection for a left knee disability, rated 10 percent 
disabling, effective February 3, 1993, the day after the 
veteran's separation from his second period of active duty 
service.

By a letter to an attorney, a private physician, E. D. 
Szabados, MD, indicated that he examined the veteran's knees 
in March 1994.  The veteran complained of constant pain in 
both knees, with instability and locking of the left knee.  
He could only stand for about five to ten minutes, and 
walking was limited and painful.  His left knee was worse 
than his right.  Objectively, he walked with a limp on the 
left.  Range of motion of the knees was from 180 degrees to 
40 degrees.  There was excessive play in the medial/lateral 
collateral ligaments of the left knee.  Lachman's sign was 
2+, indicating an anterior cruciate ligament deficiency.  
There was no effusion, synovitis or remarkable chondromalacia 
in either knee.  McMurray's test showed marked crepitance of 
the left knee.  A neurological examination of the lower 
extremities was normal.  There was no tibial torsion 
deformity, and the legs could be vigorously rotated at the 
knees without ill-effects.  The diagnoses were degenerative 
arthrosis of the knees, bilateral, severe, status post valgus 
osteotomy tibiae, ligamentous instability of the left knee, 
and involvement of the collateral ligaments with anterior 
cruciate deficiency, post-traumatic.  Dr. Szabados 
recommended an arthrodesis of the left knee due to an 
unstable knee, and a total knee replacement arthroplasty of 
the right knee.

On October 21, 1994, the RO received the veteran's claims for 
increased ratings for his service-connected bilateral knee 
disabilities.

VA outpatient treatment records dated from October 1994 to 
November 1994 reflect treatment for complaints of bilateral 
knee pain.  An October 1994 X-ray study of the knees shows 
postoperative changes and degenerative joint disease.  In an 
October 1994 treatment note, the examiner indicated that an 
X-ray study showed advanced degenerative joint disease, and 
diagnosed degenerative joint disease of both knees.  A 
November 1994 treatment note from the orthopedic clinic shows 
that the veteran complained of severe bilateral knee pain, 
and increased weather change pain.  On examination, there was 
no effusion, no swelling, and no inflammation.  There was 
full range of motion.  There was tenderness medially and 
laterally in both knees, and there was crepitation about the 
patellae.  The diagnosis was degenerative joint disease of 
the knees about the patellar femoral and lateral femoral 
tibial joints.  The examiner opined that he was unable to 
explain the extent of the veteran's symptoms.  A few days 
later, the veteran was seen in the physical therapy clinic 
and given home quadriceps strengthening exercises.

During a January 1995 VA orthopedic examination, the veteran 
complained of bilateral knee pain, left worse than right.  He 
also complained of locking, swelling, and giving way, 
primarily in his left knee.  On examination of the left knee, 
range of motion was from 15 to 100 degrees.  There was no 
appreciable effusion.  There was good stability to varus and 
valgus stress, and full extension and 30 degrees of flexion.  
Lachman's examination was remarkable for increased 
translation of approximately five millimeters, McMurray's 
test was negative, and posterior sag test was negative.  
There was some medial joint line tenderness.  There was no 
medial femoral crepitus.  There was some pain with 
compression of the patella but no crepitus in the 
patellofemoral joint.  On examination of the right knee, 
there was full range of motion from 0 to 120 degrees, and no 
appreciable effusion.  There was pain in the medial and 
lateral joint line, as well as in the patellofemoral joint, 
and pain with compression of the patella.  There was no 
crepitus in the tibiofemoral or patellofemoral joints.  A 
ligamentous examination was unremarkable.  The knee was 
stable to varus and valgus stress, full extension and 30 
degrees of flexion.  Lachman's, McMurray's, and posterior sag 
tests were all negative.  The examiner indicated that an X-
ray study showed medial compartment degenerative changes 
which were moderate in severity.  The diagnostic impressions 
were status post high tibial osteotomy, medial compartment 
degenerative changes bilaterally (moderate), and bilateral 
patellofemoral chondromalacia.  A report of a December 1994 
X-ray study of the knees shows operative changes of the right 
and left knees, with no interval change since an October 1994 
X-ray study.

In a March 1995 rating decision, the RO granted a 30 percent 
rating for the service-connected left knee disability, and 
granted a 10 percent rating for the service-connected right 
knee disability.  Both ratings were effective October 21, 
1994.

By several letters to various government officials, the 
veteran essentially asserted that ethical and legal 
violations were committed in his case.  He reiterated these 
assertions in a VA Form 9 (substantive appeal) received in 
February 1996.  He contended that his recent VA examination 
was inadequate and requested a 100 percent rating. 

By a statement dated in March 1998, the veteran's 
representative asserted that a separate compensable rating 
should be assigned for each knee disability due to arthritis 
pursuant to VAOPGCPREC 23-97.  The veteran's representative 
reiterated this assertion in subsequent statements.

During a June 1998 Board hearing, the veteran reiterated many 
of his assertions.  His left knee was unstable and he wore a 
brace on that knee.  He could only walk half of a block 
before experiencing knee pain, and that he could not stand 
for very long due to knee pain.  He had to look down at his 
legs in order to walk.  He complained of right knee pain, 
especially when exposed to cold, and said his right knee hurt 
more than his left knee.  He had stiffness and limited motion 
of the right knee.  He experienced dislocation of his left 
knee, but not his right, and that he was able to manipulate 
his left knee back into place when it dislocated.  He self-
treated his knee disabilities with ice, heat, and leg 
exercises, and took ibuprofen for pain.  He stated that Dr. 
Szabados told him he had "lower extremity total 
destruction".  The veteran's representative asserted that an 
earlier effective date of February 3, 1993 should be assigned 
for increased ratings for the knee disabilities.  The veteran 
stated that he was not receiving private treatment for his 
knee disabilities.

In December 1998, the Board remanded the case to the RO 
partly for a VA examination, to obtain the veteran's records 
from the Social Security Administration (SSA), to obtain the 
veteran's vocational rehabilitation folder, and for the RO to 
adjudicate the issues of entitlement to increased ratings 
prior to and subsequent to October 21, 1994, and for the RO 
to consider the issue of whether the case should be referred 
to the director of the Compensation and Pension service for 
extra-schedular consideration.

By a letter to the veteran dated in January 1999, the RO 
asked him to identify any health care providers who treated 
him for knee disabilities.  The veteran did not provide a 
list of health care providers in response.

In March and June 1999, the RO received VA outpatient 
treatment records dated from 1995 to 1999 which reflect 
treatment for a variety of conditions including a bilateral 
knee disability.  Records show that he was given knee braces 
for both knees in early 1995.  A February 1999 orthopedic 
clinic note shows that the veteran complained of bilateral 
knee pain.  On examination, there was nearly full range of 
motion bilaterally.  There was no effusion, and the veteran 
had a little greater than physiological valgus bilaterally.  
The examiner noted that a February 1999 X-ray study of the 
knees showed three-compartment degenerative joint disease 
bilaterally, with evidence of well-healed high tibial 
osteotomies bilaterally.  The examiner opined that the 
veteran's condition was degenerative and would continue to 
worsen.  He said that since the veteran was young, non-
surgical treatment was preferable, and gave the veteran 
intra-articular injections.  He opined that the veteran would 
need total knee replacements in the future.  The veteran also 
received cortisone injections in April 1999.

In August 1999, the RO received a copy of the veteran's SSA 
records, which reflect that the veteran was denied SSA 
disability benefits in January 1995.  His primary diagnosis 
was osteoarthrosis and allied disorders, and the secondary 
diagnosis was disorders of the muscle, ligament, and fascia.  
The SSA records included duplicate copies of medical records 
which were already on file.

An August 1999 VA outpatient treatment record shows that the 
veteran reported that he did not receive significant relief 
from steroid injections.  On examination of the knees, range 
of motion was within normal limits on both knees.  There was 
no joint effusion, and there was tenderness in the medial 
compartments bilaterally.  There was no laxity in stress 
testing of either knee.

At a VA orthopedic examination performed on September 27, 
1999, the veteran complained of unstable knees with terrible 
pain in both knees when standing.  He wore bilateral knee 
braces, and reported that he was receiving intermittent 
steroid injections.  On examination, there was marked 
tenderness over the anterior portion of both knees and some 
bilateral cartilaginous tenderness.  Flexion of both knees 
was performed from the neutral position to 60 degrees.  The 
examiner noted that the veteran was wearing knee braces and 
ambulated with difficulty.  The diagnosis was chondromalacia 
bilaterally of the tibial osteotomy with persistent residual 
pain difficulty in both knees.  A September 1999 X-ray study 
of the knees reflects that no joint effusion was seen.  The 
diagnosis was post-osteotomy changes of both knees, with a 
stable appearance since a February 1999 X-ray study.

Subsequent VA medical records reflect ongoing treatment for 
knee disabilities.  Treatment notes dated in November 1999 
show that the veteran had an inflammatory response to Synvisc 
knee injections.  A May 2000 treatment note shows that the 
veteran reported that his knees were pretty much pain-free 
since his injections the previous fall.  He said his left 
knee periodically gave out on him.  On examination, there was 
no effusion, there was mild crepitus with flexion and 
extension of both knees, and there was good range of motion 
with full extension to flexion of more than 100 degrees.  
There was no pain on motion.  There was slight pain to varus 
and valgus stressing on the left knee.  The diagnostic 
impression was improved knee pain since a series of Synvisc 
injections.  

A January 2001 VA treatment note shows that the veteran was 
last treated in May 2000.  The veteran reported that his pain 
had worsened significantly, right greater than left, and that 
his knees gave way.  The veteran was wearing bilateral knee 
braces.  On examination, both knees had good range of motion 
with full extension and flexion to about 100 degrees.  There 
was no effusion, and there was mild tenderness to palpation 
along the medial and lateral patella.  Valgus stress caused 
more discomfort than varus stress did.  The knee was only 
mildly unstable with these stresses.  The diagnosis was 
bilateral degenerative joint disease of the knees.  The 
examiner opined that the veteran had a chronic debilitating 
condition which seemed to be progressing in terms of pain and 
disability, and that in the future, the veteran would likely 
need a total knee arthroplasty in each knee.

By a statement dated in July 2000, the veteran said he had no 
additional evidence to submit.

During an August 2001 VA orthopedic examination, the veteran 
complained of pain in both knees, right worse than left.  The 
pain flared up with walking more than ten minutes or standing 
in one place for more than five minutes.  If he suddenly 
twisted to either side, particularly to the right, he 
experienced severe pain in his right knee, and the right knee 
"comes out of joint" but he was able to manipulate it back 
into place.  He reported swelling of the knees after 
prolonged standing or walking which caused limitation of 
motion.  He was working 20 hours per week as a shoe salesman, 
and that he was limited in his working time because of his 
knees.  On examination, he was noted to walk stiff-kneed and 
with a wide-based gait.  There was a slight bilateral genu 
valgus deformity, apparently from the previous surgery.  The 
veteran walked with a normal gait, but developed a marked 
limp particularly on the right when walking on tiptoes or 
heels.  He was unable to squat or duck walk.  There was no 
effusion of the knees, and there was tenderness about the 
patellofemoral joint.  Range of motion was as follows:  The 
left knee flexed to 100 degrees, and extended to neutral 
position.  The right knee flexed to 105 degrees, and extended 
to neutral position.  Any twisting motion, particularly of 
the right knee, produced fairly severe complaints of pain.  
The examiner noted that an October 2000 X-ray study of the 
knees showed degenerative changes, with no significant 
interval change since a September 1999 X-ray study.  The 
diagnosis was degenerative joint disease of both knees.  

The examiner noted that he had reviewed the report of a 
November 1999 VA examination, and concluded that based on X-
ray and clinical findings, there was no significant change in 
the veteran's knee condition in the past two years.  He also 
stated that the veteran had significant, although apparently 
fairly stable, degenerative arthritis of both knees which was 
functionally quite incapacitating and apparently prevented 
the veteran from obtaining any gainful employment beyond that 
mentioned above.

In a March 2002 rating decision, the RO granted an earlier 
effective date of March 9, 1994 for the assignment of a 30 
percent rating for the left knee disability and for the 
assignment of a 10 percent rating for the right knee 
disability, and granted an increased 30 percent rating for 
the right knee disability, effective September 7, 1999.

By a statement dated in April 2002, the veteran contended 
that the effective date for a 30 percent rating for his right 
knee disability should be March 9, 1994.  He contended that a 
40 percent rating should be assigned for the right knee 
disability, and a 50 percent rating should be assigned for 
the left knee disability.  In a May 2002 statement, he 
asserted that these ratings should be effective March 9, 
1994.

II.  Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2001). 

The RO initially rated the veteran's right and left knee 
disabilities under Diagnostic Code 5257.  Under this code, a 
10 percent rating is assigned for slight impairment of the 
knee, with recurrent subluxation or lateral instability.  A 
20 percent rating requires moderate impairment, and a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
4.71a, Code 5257 (2001).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2001).

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Code 5260 (2001).

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261 
(2001).

The Board notes that the veteran's knee disabilities include 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In precedent opinions, the VA 
General Counsel has held that separate ratings may be 
assigned for arthritis with limitation of motion of a knee 
(Codes 5003-5010) and for instability of a knee (Code 5257).  
VAOPGCPREC 9-98 and 23-97.

The RO has recently rated the veteran's knee disabilities 
under Diagnostic Code 5262.  It appears that the RO has rated 
these disabilities under this code by analogy (38 C.F.R. 
§ 4.20), since the medical evidence does not demonstrate that 
the veteran ever had a fracture of the tibiae or fibulae, or 
that he has malunion of either tibia after his in-service 
osteotomies.

Malunion of the tibia and fibula of a lower extremity 
warrants a 10 percent evaluation for slight knee or ankle 
disability, a 20 percent rating for moderate knee or ankle 
disability, and a 30 percent rating for marked knee or ankle 
disability.  A 40 percent rating is assigned for nonunion of 
the tibia and fibula, with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262. 

A. Left Knee

The RO has rated the left knee disability as 30 percent 
disabling since March 9, 1994.  The medical evidence since 
March 9, 1994, shows that the veteran has ligamentous laxity 
of the left knee, arthritis with limitation of motion of the 
left knee, and left knee pain, particularly with twisting 
motions.  Range of motion was full in November 1994, from 15 
to 100 degrees in January 1995, "nearly full" in February 
1999, from neutral (0) to 60 degrees in September 1999, and 0 
to 100 degrees in May 2000, January 2001, and August 2001.  
The veteran is currently in receipt of a 30 percent rating 
for the left knee disability, the maximum rating available 
under Codes 5257 and 5260.  An increased rating is therefore 
not warranted under these codes.  The evidence does not show 
that the veteran's knee disability is manifested by nonunion 
of the tibia or fibula, and thus a higher rating is not 
warranted under Code 5262.  The evidence also does not show 
that the veteran has extension of the left leg limited to 30 
degrees, even with consideration of pain, and thus a higher 
rating is not in order under Code 5261.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

A separate compensable rating for arthritis is also not 
warranted, as the medical evidence, considered as a whole, 
shows that the veteran does not have flexion of the left knee 
limited to 60 degrees, or extension of the left knee limited 
to 5 degrees, even with consideration of motion limited due 
to pain.  Limitation of motion of the left knee is therefore 
not limited to the degree required for a 0 percent rating 
under Codes 5260 or 5261, and a separate rating for arthritis 
is not warranted. VAOPGCPREC 9-98 and 23-97; 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's left knee disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 30 percent rating 
for the left knee disability during the period since March 9, 
1994.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert, supra.

B. Right Knee

The Period from March 9, 1994, to September 6, 1999, to 
include the issue of entitlement to an effective date prior 
to September 7, 1999, for a 30 Percent Rating 

The RO assigned an effective date of September 7, 1999, for 
the grant of a 30 percent rating for the service-connected 
right knee disability, on the basis that a VA examination on 
that date reflected increased disability.  The Board notes 
that there was no VA examination on September 7, 1999, but an 
examination was performed on September 27, 1999.  Hence, it 
appears that the RO's assignment of the effective date of 
September 7, 1999 was a typographical error.  This error has 
no practical effect, however, as the period of payment would 
have commenced on the first of the month of October 1999 
following an assignment of either date as the effective date.  
38  C.F.R. § 3.31 (2001).

During the period from March 1994 to September 1999, the 
right knee disability was manifested by pain, degenerative 
joint disease and no more than slight limitation of motion.  
Range of motion was full in November 1994, from 0 to 120 
degrees in January 1995, "nearly full" in February 1999, 
and within normal limits in August 1999.  Range of motion was 
from neutral (0) to 60 degrees on September 27, 1999.  
Although the veteran has been wearing a brace on his right 
knee since 1995, Dr. Szabados found no instability in the 
right knee in March 1994, the right knee was stable on 
examination in January 1995, and there was no laxity in 
stress testing of the right knee in August 1999.  There is no 
medical evidence of instability of the right knee during the 
period from March 1994 to September 27, 1999.

During the period from March 9, 1994 to September 27, 1999, 
the evidence does not show that the veteran had impairment of 
the right knee which was more than slight, or that he had 
more than slight recurrent subluxation or lateral instability 
of the right knee.  38 C.F.R. § 4.71a, Codes 5257, 5262 
(2001).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2001).  Thus a rating higher than 10 percent is not 
warranted under Codes 5257 or 5262.  The evidence also does 
not show that the veteran had a compensable degree of 
limitation of motion of the right knee during this period, 
and thus a compensable rating is not warranted under Codes 
5260 or 5261.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

A separate compensable rating for arthritis is not warranted 
during this period, as the medical evidence, considered as a 
whole, shows that the veteran did not have any limitation of 
extension of the right knee, and did not have flexion of the 
right knee limited to 60 degrees, even with consideration of 
motion limited due to pain.  During this period, limitation 
of motion of the right knee was therefore not limited to the 
degree required for a 0 percent rating under Codes 5260 or 
5261, and a separate rating for arthritis is not warranted. 
VAOPGCPREC 9-98 and 23-97; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001); DeLuca, supra.

Finally, the Board notes that the veteran asserts that an 
earlier effective date of March 9, 1994 should be assigned 
for the grant of a rating higher than 10 percent for the 
right knee disability.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In March 2002, the RO granted an increased 10 percent rating 
for the service-connected right knee disability, effective 
March 9, 1994.  By statements dated in April and May 2002, 
the veteran said that he agreed with the effective date of 
March 9, 1994 for the grant of a 10 percent rating for the 
right knee disability, but said he thought the rating should 
have been increased to either 30 or 40 percent on that date.  
As noted above, the evidence does not show that the veteran's 
right knee disability was more than 10 percent disabling 
during the period from March 9, 1994 to September 6, 1999, 
and thus an effective date prior to September 7, 1999, is not 
warranted for the grant of a 30 percent rating for the right 
knee disability.  Id.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 10 percent rating 
for the right knee disability during the period from March 9, 
1994 to September 6, 1999.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert, supra.

The Period since September 7, 1999

The RO has rated the right knee disability as 30 percent 
disabling since September 7, 1999, under Diagnostic Code 
5262.  The medical evidence since September  1999 shows that 
the veteran has arthritis with limitation of motion of the 
right knee, and right knee pain, particularly with twisting 
motions.  The evidence shows that the veteran wears a right 
knee brace and that he reports instability, although the 
medical evidence does not clearly indicate instability or 
subluxation of the right knee.  Range of motion was from 0 to 
60 degrees in September 1999, from 0 to 100 degrees in May 
2000 with no pain on motion, from 0 to 100 degrees in January 
2001, and from 0 to 105 degrees in August 2001.  On 
examination in August 2001, twisting of the knee caused 
severe pain.

The veteran is currently in receipt of a 30 percent rating 
for the right knee disability, the maximum rating available 
under Codes 5257 and 5260.  An increased rating is therefore 
not warranted under these codes.  The evidence does not show 
that the veteran's right knee disability is manifested by 
nonunion of the tibia or fibula, and thus a higher rating is 
not warranted under Code 5262.  The evidence also does not 
show that the veteran has extension of the right leg limited 
to 30 degrees, even with consideration of pain, and thus a 
higher rating is not in order under Code 5261.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

A separate compensable rating for arthritis is also not 
warranted, as the medical evidence, considered as a whole, 
shows that the veteran does not have flexion of the right 
knee limited to 60 degrees, or extension of the right knee 
limited to 5 degrees, even with consideration of motion 
limited due to pain.  Limitation of motion of the right knee 
is therefore not limited to the degree required for a 0 
percent rating under Codes 5260 or 5261, and a separate 
rating for arthritis is not warranted. VAOPGCPREC 9-98 and 
23-97; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca, supra.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  Bagwell, supra.  In this regard, the 
Board notes there is no evidence of record that the veteran's 
right knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 30 percent rating 
for the right knee disability during the period since 
September 7 (or 27), 1999.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert, supra.


ORDER

A rating higher than 30 percent for the service-connected 
left knee disability is denied for the period since March 9, 
1994.

A rating higher than 10 percent for the service-connected 
right knee disability is denied for the period from March 9, 
1994 to September 6, 1999, and an effective date prior to 
September 7, 1999, is denied for the grant of a 30 percent 
rating for the service-connected right knee disability.

A rating higher than 30 percent for the service-connected 
right knee disability is denied for the period since 
September 7, 1999.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

